    Case: 1:19-cv-02313 Document #: 14 Filed: 10/18/19 Page 1 of 2 PageID #:166




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 SIMPLY HOME HEALTHCARE, LLC,                     )
 Individually and on Behalf of All Others         )
 Similarly Situated,                              )
                                                  )
                                Plaintiff,        )
                                                  )
                                                       No. 19 C 2313
                       v.                         )
                                                  )
                                                       Judge Leinenweber
 ADVANCEMED CORPORATION, and,                     )
 ALEX M. AZAR, II, in his official capacity       )
 as Secretary of the Department of Health &       )
 Human Services,                                  )
                                                  )
                                Defendants.       )

              DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(1)

       Defendants Alex M. Azar, II, Secretary, United States Department of Health and Human

Services, and AdvanceMed Corporation, by their attorney, John R. Lausch, Jr., United States

Attorney for the Northern District of Illinois, move to dismiss this lawsuit under Fed. R. Civ. P.

12(b)(1) for lack of subject-matter jurisdiction. The motion’s basis is set forth in the accompanying

memorandum of law.

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, Jr.
                                              United States Attorney

                                              By: s/ Nigel B. Cooney
                                                 NIGEL B. COONEY
                                                 Assistant United States Attorney
                                                 219 South Dearborn Street
                                                 Chicago, Illinois 60604
                                                 (312) 353-1996
                                                 nigel.cooney@usdoj.gov
    Case: 1:19-cv-02313 Document #: 14 Filed: 10/18/19 Page 2 of 2 PageID #:166




Of Counsel:
ROBERT P. CHARROW
General Counsel
ALAN S. DORN
Chief Counsel, Region V
AMELIA WALLRICH
Assistant Regional Counsel
Office of General Counsel
United States Department of Health and Human Services, Region V
233 North Michigan Avenue, Suite 700
Chicago, Illinois 60601




                                            2
